Exhibit 99.1 Silvercrest Asset Management Group Inc. Completes Jamison, Eaton & Wood Acquisition NEW YORK, June 30, 2015 - Silvercrest Asset Management Group Inc. (NASDAQ: SAMG) (the “Company”) today announced that Silvercrest Asset Management Group LLC (“Silvercrest”) has completed its previously announced acquisition of certain assets of Jamison, Eaton & Wood, Inc. ("Jamison") for approximately$11.3 millionin cash, notes, stock and deferred consideration in the form of a cash earn-out. With offices inBedminsterandPrinceton, NJ, Jamison is a registered investment adviser that oversees nearly$1 billionin total assets, primarily on behalf of high-net-worth families. Jamison also advises on sizeable non-discretionary assets for private and public institutions. The combined firm has approximately$19 billionof assets under management.
